DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 starts with “A fastening unit…” and ends with “the fastening unit is in combination with an air regulator unit…”. It is unclear if Applicant requires only a fastening unit or the air regulator as well.
In claim 1, 2nd from last line, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claims 3 and 4, “the other component” lacks antecedent basis, and it is unclear to which structure it is supposed to refer.
In claim 4, it is unclear how one or a plurality of sliding slots are supposed to slidingly connect with respective sliding slots, as both are slots.
In claim 6, the entire claim is about “The fastening unit as in claim 2,” but then recites “the fastening unit and the housing”, it is unclear how the entire structure can then only be part of the structure.
In claim 6, Applicant recites “the housing” but claim 2 requires “an adapter secured on a body, or on or to a housing of the air regulator unit”, in the embodiment where the adapter is only secured to the body (and not the housing; minimum embodiment) it is unclear how the claim would function.
In claim 7, it is unclear how “an adapter” in claim 7 relates the “an adapter” in claim 1.
In claim 8, it is unclear how “an adapter” in claim 8 relates the “an adapter” in claim 1.
In claims 9 and 12, “the housing” lacks antecedent basis. 
In claim 15, it is unclear how “a connector” in claim relates to that in claim 1.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claims 17 and 18, Applicant requires “an adapter secured on a body, or on or to a housing of the air regulator…”, it is unclear if when the adapter is secured to the body (and not a housing, in a minimum embodiment) how claims 17 and 18 would be interpreted.
In claim 20, Applicant requires “The fastening unit as in claim 1”, but then requires “a detachable sliding connection with the air regulator unit and/or with the fastening unit”. It is unclear if Applicant is requiring an air regulator in claim 20, and “the air regulator unit” lacks antecedent basis.
In claim 20, Applicant requires “in combination with an adapter on a belt unit”, but then claims “the belt unit comprises at least one adapter…”, it is unclear how these adapters are related.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear if claim 1 only requires a fastening unit or an air regulator as well. Claims 2-20 are only drawn to a fastening unit and thus do not include all the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frye et al (US 6,394,088) in view of Chen et al (US 2006/0237495).
Regarding claim 1, Frye et al discloses a fastening unit for securing a first module relative to a second module (fig 3); and the 10fastening unit is in combination with an air regulator unit 10 that comprises a support (fig 3).  
Frye discloses a fastening unit which attaches to the belt of a user (fig 3).
While Frye substantially discloses the invention as claimed, it does not disclose
the fastening unit 5comprising a first component part for assembly with the second module and a second component part for assembly with the first module, wherein the second component part with the first component part is rotatable about a predefined angle relative to the first component part; first and second subcomponents within the range of the predefined angle are engageable with each other in a plurality of positions.	
	Chen discloses a fastening unit which is used for devices which attach the belt, the fastening unit 5comprising a first component part 30 for assembly with the second module 40 (or the belt) and a second component part 20 for assembly with the first module 10 (or air regulator unit when combined with Frye), wherein the second component part with the first component part is rotatable about a predefined angle relative to the first component part (into grooves 33); first and second subcomponents within the range of the predefined angle are engageable with each other in a plurality of positions (individual grooves 33, see fore example figs 3 and 4).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Frye such that the fastening unit 5comprising a first component part for assembly with the second module and a second component part for assembly with the first module, wherein the second component part with the first component part is rotatable about a predefined angle relative to the first component part; first and second subcomponents within the range of the predefined angle are engageable with each other in a plurality of positions as taught by Chen to allow the air regulator unit to turn, relieving stress on both the air regulator unit and attached tubes.	
Regarding claim 2, wherein the air regulator unit comprises: an air inlet connector 16 for receiving compressed air from an air supply unit (fig 1); a connector 34 for connecting to a breathing mask or breathing hood (fig 1); 15an adapter (54 in fig 3, 66 in fig 5, 88 in fig 7, 56 in fig 4, 76 in fig 6, 98 in fig 8) secured on a body (fig 2), or on or to a housing (fig 2) of the air regulator unit and which provides a detachable connection, in particular a push-in or sliding connection, with another component (figs 3-8).  
Regarding claim 3, wherein the adapter has one or a plurality of sliding slots 20for enabling a sliding connection with respective guide rails of the other component (figs 3-8).  
Regarding claim 4, wherein the adapter has one or a plurality of sliding slots for enabling a sliding connection with respective sliding slots of the other component (fig 3-5).   
Regarding claim 5, wherein at least one projection is provided, said projection being capable of enclosing and of being enclosed (projection 36 is capable of being enclosed by a tube).  
Regarding claim 6, wherein structure comprising the fastening unit and the housing is configured so as to be able to rotate (see combination in claim 1, especially reasons for combining).  
Regarding claim 7, wherein the housing is configured so as to engage in an adapter in a plurality of rotational angle positions (see combination in claim 1, especially reasons for combining).    
Regarding claim 8, wherein an adapter 52 (fig 3) having a stop contact part of 52 which contacts upper edge of belt) is provided, 5which stop contact is able to block a stop contact (upper edge of belt) of another component after the adapter has established a sliding connection with the other component (fig 3).  
Regarding claim 9, wherein the support, at least in certain portions thereof, is secured so as to be able to pivot relative to the housing (fig 4).  
Regarding claim 10, wherein an angle of pivot is between 20 degrees and 90 degrees (as the support in fig 4 is a hook-and-loop/Velcro connection, the support is capable of pivoting between such a range).  
Regarding claim 11, wherein the angle of pivot is 70 degrees (as the support in fig 4 is a hook-and-loop/Velcro connection, the support is capable of pivoting at such an angle).  
Regarding claim 12, wherein a locking element is disposed on a free end of the support (ends of 52 which lock within air regulator unit, fig 3) and a corresponding locking element is disposed on the housing (holes which receive ends of 52, fig 3) so that the free end is locked on the housing when the support is folded (fig 3).   
Regarding claim 14, wherein the air regulator unit is connectable to a pressure display (via sensor port 36). 
Regarding claim 15, wherein the air regulator unit comprises a connector for connecting to a compressed air-operated tool, such as a paint spray gun or the like (both ports 16 and 34 can connect to such a tool).  
Regarding claim 16, wherein the air regulator module comprises an identification element (fig 2, flow selector knob has numbers identifying set flow rate).  
Regarding claim 19, while Frye substantially discloses the invention as claimed, it does not disclose wherein the predefined angle is less than 180 degrees. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine through routine experimentation an optimum amount for the predefined angle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 20, Frye and Chen disclose the fastening unit as in claim 1 in combination with an adapter on a belt unit (figs 1 and 3), wherein the 10belt unit comprises at least one adapter (strap) able to establish a detachable sliding connection with the air regulator unit and/or with the fastening unit (fig 3).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frye et al (US 6,394,088) and Chen et al (US 2006/0237495) in view of Youssefi-shams et al (US 2010/0288804).
Regarding claim 13, while Frye substantially discloses the invention as claimed, it does not disclose wherein the locking elements are magnets. Youssefi discloses the attachment/locking means may comprise a magnet (¶36). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Frye/Chen such that the locking elements are magnets as taught by Youssefi as it is a known, alternative substitute (see ¶36 of Youssefi) to lock the housing and support together.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frye et al (US 6,394,088) and Chen et al (US 2006/0237495) in view of Lecourt et al (US 2006/0065672).
Regarding claims 17 and 18, while Frye substantially discloses the invention as claimed, it does not disclose the housing of the air regulator unit is made of plastic material, nor the housing of the air regulator unit is 5composed of two half parts.  
Lecourt disclose using two half parts (3a and 3b) which are made of plastic (¶22, such as fire-retardant polymer) to protect an interior device. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the air regulator of Frye by enclosing it in a housing made of plastic material and is which 5composed of two half parts such that the housing of the air regulator unit is made of plastic material and is 5composed of two half parts as taught by Lecourt to provide protection to the air compressor.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 10,690,178. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are obvious combinations of various claims in the patent.
Conclusion
5Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783